UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7462


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JANEEK WIGGAN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.   John T. Copenhaver,
Jr., District Judge. (2:00-cr-00005-1; 2:12-cv-04554)


Submitted:   February 23, 2016            Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Janeek Wiggan, Appellant Pro Se. John J. Frail, Steven Loew,
Assistant United States Attorneys, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Janeek Wiggan seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

Wiggan’s      28    U.S.C.    § 2255     (2012)          motion.     The     order       is   not

appealable         unless     a    circuit         justice     or      judge       issues      a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of     appealability          will     not    issue         absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies     this    standard       by

demonstrating        that     reasonable           jurists     would      find      that      the

district      court’s       assessment     of       the    constitutional          claims     is

debatable      or    wrong.        Slack     v.     McDaniel,       529 U.S. 473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states     a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Wiggan has not made the requisite showing.                         Accordingly, we deny

a   certificate       of    appealability          and     dismiss     the    appeal.          We

dispense      with     oral       argument      because       the    facts         and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3